Citation Nr: 1812825	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-30 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from August 2002 to August 2006.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2016, the Veteran had a personal hearing before the undersigned VLJ.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


REMAND

The Veteran's neck claim requires additional development.  He asserts that he has a neck disability that is related to a motor vehicle accident (MVA) in service.  This case has been denied because no diagnosis was found on the VA examination.  His VA treatment records, however, show chronic cervicalgia with radiculopathy.  Accordingly, an updated VA examination must be conducted with all appropriate diagnostic tests.  The examiner will also be asked to provide an opinion as to whether any diagnosis is related to his service or his service-connected lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  Ensure updated VA treatment records are associated with the claims file.

2.  After receipt of records, schedule the Veteran for an appropriate examination for a report on all neck diagnoses.  To that end, the VA examiner is asked to conduct an MRI and any other diagnostic test that may be useful in determining the cause of his neck pain.  VA treatment records show a diagnosis of cervicalgia with radiculopathy.

After diagnosing, the examiner is asked to render an opinion on whether it is as likely as not (at least 50 percent probability) that any neck diagnosis is related to his service.  He has asserted that his neck hurt him after his MVA in service, and even though it seemed to resolve, that the pain returned in the same location.  

The examiner is also asked to provide an opinion on whether it is as likely as not (at least 50 percent probability) that any neck diagnosis was caused or aggravated by his service-connected lumbar spine.  ("Aggravation" means any increase in the severity of the disability).

All opinions are to be supported with explanatory rationale.

3.  After completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.






The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




